The complaint is deficient on the specific basis of the motion under rule 102 of the Rules of Civil Practice — the silence of the complaint as to the dates of occurrence of the alleged wrongs. Normally it is the function of the bill of particulars to furnish this type of information but, were the various dates set forth in the complaint, defendants might be enabled to move under the Statute of Limitations to dismiss such portions thereof as may be barred by lapse of time (Marco v. Sachs, 270 App. Div. 948) cf., also, Peters v. Huppert, 159 App. Div. 829). Order unanimously modified by directing plaintiff to serve an amended complaint setting forth the dates and time periods in paragraphs 5, 7, 8, 9, 18, 19 and 20 and, as so modified, affirmed, with $20 costs and disbursements to the appellants. Settle order on notice. Concur — Botein, J. P., Rabin, Cox, Frank and Yalente, JJ.